RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4693-17T4

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

          Plaintiff-Respondent,

v.

M.T.,

     Defendant-Appellant.
__________________________

IN THE MATTER OF THE
GUARDIANSHIP OF G.T.,

     a Minor.
__________________________

                    Submitted August 28, 2019 – Decided October 1, 2019

                    Before Judges Alvarez and Gooden Brown.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Sussex County,
                    Docket No. FG-19-0032-17.
            Joseph E. Krakora, Public Defender, attorney for
            appellant (Kathleen Gallagher, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Mohamed Barry, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Rachel E. Seidman, Assistant
            Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      Defendant M.T.1 appeals from the April 27, 2018 judgment of

guardianship that terminated her parental rights to her son, G.T., born March

2016.2 Defendant contends plaintiff, New Jersey Division of Child Protection

and Permanency (Division), failed to prove prongs one, three, and four of the

best interests standard embodied in N.J.S.A. 30:4C-15.1(a) by clear and

convincing evidence. The Law Guardian supported termination before the trial

court and, on appeal, joins the Division in urging us to reject defendant's




1
  Pursuant to Rule 1:38-3(d)(12), we use initials to protect the confidentiality
of the participants in these proceedings.
2
  Defendant has an older son who was in the custody of his father in Delaware
and not involved in these proceedings.
                                                                        A-4693-17T4
                                       2
arguments in their entirety and affirm. Having considered the arguments in light

of the record and applicable legal standards, we affirm.

      N.J.S.A. 30:4C-15.1(a)(1) to -15.1(a)(4) requires the Division to petition

for termination of parental rights on the grounds of the "best interests of the

child" if the following standards are met:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

The four criteria "are not discrete and separate," but rather "relate to and overlap

with one another to provide a comprehensive standard that identifies a child's

best interests." N.J. Div. of Youth & Family Servs. v. I.S., 202 N.J. 145, 167


                                                                            A-4693-17T4
                                         3
(2010) (quoting N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596, 606-

07 (2007)).

      On April 24, 2017, the Division filed a verified complaint to terminate

defendant's parental rights and award the Division guardianship of G.T.3 We

will not recite in detail the circumstances that led to the filing of the

guardianship complaint, which began with the emergency removal of G.T. on

March 11, 2016, when defendant attempted to surrender G.T. at the Newton

Police Department because she feared for his safety. At the time, defendant had

relocated to New Jersey from Delaware because she believed that gang

members, from whom she had stolen "[four] kilos of dope" four years earlier,

were after her and forcing her to give up her baby. After Division caseworkers

responded to Newton Police headquarters and learned that defendant was

receiving mental health treatment at the Newton Medical Center,4 G.T. was



3
  At the time of the guardianship trial, despite defendant providing the names
of two potential biological fathers, DNA results ruled them out. Thus, G.T.'s
biological father remained a John Doe.
4
   According to a psychiatric evaluation conducted a few days prior to G.T.'s
birth and a forensic assessment conducted shortly after G.T.'s removal,
defendant suffered from mental illness, including Delusional Disorder, Bipolar
1 Disorder, and Schizoaffective Disorder.



                                                                       A-4693-17T4
                                      4
placed with his current resource parents, where he has remained throughout the

litigation. The Division was later granted custody, care, and supervision of

G.T.5

        The guardianship trial was conducted over two days, beginning on April

16, 2018. At the trial, in addition to the admission of numerous documentary

exhibits, Division caseworker Meghan Devilliers, the custodian of the Division's

records, testified about the Division's involvement with defendant, detailing her

history of hospitalizations at various psychiatric facilities and her intermittent

periods of incarceration, as well as defendant's admissions regarding engaging

in prostitution, unstable housing, and transient lifestyle.       Devilliers also

delineated the Division's efforts to assess placement options and provide

services to help defendant correct the circumstances that led to G.T.'s removal.

Division expert Frank J. Dyer, Ph.D., a psychologist, testified about the bonding

evaluation he conducted on August 10, 2017, between G.T. and the resource

parents. G.T.'s resource parent, J.N., also testified and confirmed that she and

her husband were committed to adopting G.T., who got along with the entire



5
  Although there was no finding of abuse or neglect under N.J.S.A. 9:6-8.21(c),
the court maintained jurisdiction under N.J.S.A. 30:4C-12, and continued the
Division's custody of G.T., as the family was a family in need of services.


                                                                          A-4693-17T4
                                        5
family, including her two minor children. Defendant did not attend the trial but

was represented by counsel, who waived her appearance. Neither the Law

Guardian nor defendant presented any witnesses.

      We incorporate by reference the factual findings and legal conclusions in

Judge Michael C. Gaus' comprehensive oral opinion delivered from the bench

on April 27, 2018. We only recite the judge's key findings supporting his

decision. Preliminarily, the judge found all three witnesses credible. The judge

described Dr. Dyer's testimony as "clearly consistent with his wealth of

knowledge, particularly in the field" of "attachment and bonding." According

to the judge, Dr. Dyer was "prepared and persuasive" and testified "honestly[,]

. . . credibly and forthrightly." Similarly, the judge found Devilliers and J.N.

"to be . . . credible and believable witness[es]."

      First, the judge reviewed the circumstances of the Division's initial

involvement with defendant as well as the two years that G.T. had been in

placement. The judge noted that at the time of G.T.'s removal, defendant was

"paranoid, possibly delusional, and appeared to be experiencing a psychotic

break." The judge continued, making the following factual findings:

            [Defendant] was at the time residing at Birth Haven, a
            facility set up with a specific purpose of providing
            assistance to pregnant mothers and new mothers. At
            that time[,] Ms. Devilliers testified that [defendant] was

                                                                         A-4693-17T4
                                         6
attending mental health services being provided
through Newton Medical Center, which she had
arranged on her own and the Division then connected
her to services to be provided through a contract service
provider known as New Bridge.

       The Division arranged for one hour a week of
supervised visitation commencing immediately and . . .
that visitation continued until June 2016 when
[defendant] voluntarily left the State of New Jersey for
the State of Delaware. Thereafter, Ms. Devilliers
testified that [defendant] was initially hospitalized in
Delaware and was then incarcerated due to an
outstanding warrant. She remained incarcerated until
March 2017. During that time[,] the Division had
monthly phone contact and one in-person visit with
[defendant]. Once [defendant] was incarcerated in . . .
Delaware, the Division did not continue visitations,
which was subsequently approved by another judge in
November 2016. Ms. Devilliers testified that the
reason for no visitation included the extreme infancy of
the child, the distance and travel time for a child of that
age, and the lack of any then existing bond between the
child and the mother because the child had been
removed from the mother when he was only six days
old.

      [Defendant] did initiate contact with the Division
in March 2017 when she was released from jail in
Delaware. She indicated to the Division that she
wanted to reestablish visitation with the child. The
Division indicated that it would support visits in New
Jersey, but [defendant] was unable to come to New
Jersey because it was reported that Delaware would not
sign off on her leaving the State while she remained on
probation. However, despite these limitations, Ms.
Devilliers testified that [defendant] then left . . .
Delaware and moved to Florida and she thereafter

                                                              A-4693-17T4
                            7
remained in . . . Florida from approximately June 2017
through December 2017. . . . [Defendant] maintained
some limited contact with the Division during that time,
advising that she was essentially transient and primarily
staying in hotels and perhaps some shelters.
Otherwise[,] she was occasionally staying with people
who[m] she somehow knew or met.

      ....

       There was a phone conversation between
Division Worker Bennet and [defendant] on July 6,
2017. [Defendant] advised that she would not come
back to New Jersey for a scheduled psychological
evaluation on August 8, 2017, nor would she attend a
scheduled court proceeding on August 11, 2017. When
the worker asked her about her plans, [defendant] stated
that she wanted to try to get her oldest son back, but
regarding [G.T.,] she was, . . . "not in a place to care for
him" . . . . [Defendant] advised that she did not have
her own housing, but was staying with a friend. The
Division worker offered to try to assist her in finding
housing or a shelter, but [defendant] said she wouldn't
qualify to get into a shelter. Also, there had been
another arrest in Florida [but defendant] was unable to
share the details or advise of her next Florida court date.
[Defendant] further acknowledged that there was an
arrest warrant for her issued by the State of Delaware.

      ....

[Defendant] advised the Division that in December
2017[,] she voluntarily returned to . . . Delaware and
voluntarily surrendered to Probation because of her
violation of probation for leaving the [S]tate.
[Defendant] then reported to the Division that the
warrants were vacated and she was remaining in . . .
Delaware. Ms. Devilliers testified that from December

                                                               A-4693-17T4
                             8
            2017 until February 2018[,] [defendant] represented
            that she was remaining in a domestic violence shelter
            in . . . Delaware that also provided her with wrap-
            around mental health services. Ms. Devilliers was able
            to independently confirm with the shelter that
            [defendant] was staying at a shelter in Dover,
            Delaware.

                  In February 2018[,] the Division received
            information that [defendant] had again been
            incarcerated and since that time her whereabouts
            remain unknown. The Division was not able to have
            contact with her since then. 6

      Recounting the services the Division offered defendant, the judge stated

that before defendant left New Jersey for Delaware in June 2016, the Division

"offered visitation," referred defendant for "a psychological evaluation and

anger management[,]" and completed collateral contacts with all of her service

providers. However, defendant refused most of the services, with the exception

of visitations. Further, although defendant completed the initial psychological

evaluation, "[t]here was no indication that she ever followed up with any of the

. . . recommendations." Even after defendant's relocation to Delaware, the



6
   At trial, the Division explained that it continuously made efforts to locate
defendant since February 2018, including "reach[ing] out to her adoptive
parents" who "indicated that they had . . . heard she was somewhere in
Delaware" but did not know "her exact whereabouts." In addition, Devilliers
sent defendant "several emails," one as recent as the night before the first day
of trial, but defendant never responded.
                                                                        A-4693-17T4
                                       9
Division continued its attempt to provide services in the form of "referrals for

evaluations, communication with the jail . . . to try to link her to services[,] . . .

[and] communication with her . . . family [and] relatives." The judge explained

that although defendant had told Devilliers "that her plan was to reunify with

[G.T.]," she "offered no specifics[,]" and "never offered a parenting plan[.]"

      The judge also elaborated on the Division's efforts to explore placement

options. According to the judge, at defendant's request, four individuals were

explored, specifically, C.T., defendant's adoptive mother, F.D., Sr., the birth

father of defendant's older child, and C.H. and A.C., two family friends.

However, all four individuals "were ruled out."7 Reportedly, C.H. was "actively

engaged in prostitution," and A.C. did not cooperate with the Division. F.D.,

Sr. and C.T. both resided in Delaware but "did not cooperate with initial contacts

and requests for the submission of information" to conduct ICPC8 investigations.

Further, F.D., Sr. "advised the Division that he was not in a place to care for a



7
  At trial, the Division was only able to produce two rule-out letters, one for
C.H., dated June 23, 2016, and the other for A.C., dated July 20, 2016. It is
unclear whether the Division failed to send rule-out letters to the other two
individuals or simply failed to produce them at trial.
8
  ICPC or the Interstate Compact on the Placement of Children, N.J.S.A. 9:23-
5, establishes procedures for ensuring the safety and stability of placements of
children across state lines.
                                                                              A-4693-17T4
                                         10
newborn child." As to C.T., with whom defendant had a complicated and

volatile relationship, "[C.T.'s] home would be inappropriate because of the high

level of conflict between [defendant] and her adoptive mother, including

[defendant] having threatened to burn down her mother's home and having

thereafter returned to the residence and then being arrested." Additionally, the

judge pointed out that "while [defendant] did provide the name of some siblings,

there was no contact information provided," and when "the Division attempted

to obtain that information from [C.T.], . . . she never responded to the Division's

request."

      The judge also considered Dr. Dyer's testimony regarding the bonding

evaluation he conducted between G.T. and the resource parents. During the

bonding evaluation, Dr. Dyer looked for "a quality relationship, including

affection, positive contact[,] and proper praise." In this case, Dr. Dyer found

"[G.T.] to be happy, enthusiastic, and secure with the resource parents."

Moreover, Dr. Dyer concluded from G.T.'s "developmental testing results" that

G.T. "was developing and advancing normally[.]" Specifically, he was "within

the average range for his age regarding language, social maturity, motor skills,

and self-help skills[,]" all of which were important as they "reflect[ed] signs of

a healthy child/parent bond."


                                                                           A-4693-17T4
                                       11
      According to the judge, Dr. Dyer opined, "without hesitation[,] that if

[G.T.] was to be removed from [his] resource parents, he would be at risk " of

"psychological harm, particularly now that he has reached two years of age

where the attachment would generally have become even stronger." Dr. Dyer

acknowledged "that he could not and would not offer any opinions regarding

[defendant]" given that he never had the opportunity to meet her or conduct a

bonding evaluation between her and G.T. 9 He also acknowledged that the

"removal of a child between [twelve] and [twenty-four] months [was] somewhat

of a gray area in terms of any harm caused by the removal even though a child

can develop attachments during that time frame." However, he confirmed that

in this case, because G.T. was "now beyond the [twenty-four]-month stage, . . .

the harm of removal [could] be much more severe and enduring." He continued

that "[t]his would be the case even if he was placed with a good caretaker, but




9
  According to the Division, a date for a bonding evaluation between defendant
and G.T. was scheduled, but never occurred because defendant "had indicated
that she . . . had no intention of coming back to New Jersey for any reason." In
any event, Dr. Dyer opined that, given the fact that G.T. had "been with the
resource family since early infancy and . . . had no contact with [defendant] from
the time he was only several weeks old[,]" "no comparative bonding analysis
was required because [defendant] would be a . . . 'complete stranger' . . . to [G.T.]
at this time."
                                                                             A-4693-17T4
                                        12
if he was placed with a poor caretaker, . . . 'the risk would be multiplied

exponentially[.]'"

      After reciting his factual findings, the judge applied the governing legal

principles and concluded that "the Division ha[d] satisfied each prong of the best

interest[s] analysis . . . by clear and convincing evidence." Regarding prong

one, the judge determined that G.T.'s "health and safety were at risk" when he

"was removed from [defendant's care] . . . because of the decompensating nature

of [defendant's] mental health." According to the judge, defendant "has been

unable and unwilling to provide [G.T.] with solicitude, nurture, and care ever

since then."

      The judge explained:

               While [defendant] did attend about eight to ten
               visitations in the spring of 2016, she had had no contact
               with the child since then and in the words of Dr. Dyer,
               is now a complete stranger to the child. She was in jail
               for a substantial period of time and when released,
               refused to return to New Jersey, but rather apparently
               violated her Delaware probation and went to Florida
               where she remained homeless. . . . There is no
               suggestion of any stability or permanency for the child
               without having any information on [defendant's]
               current status, but based on her incarceration,
               homelessness, [and] unstable . . . itinerant lifestyle,
               there is nothing to suggest that anything has changed in
               that regard.



                                                                           A-4693-17T4
                                         13
      The judge continued that "[e]ven after her release from her Delaware

incarceration, [defendant] showed no serious interest or effort in reuniting with

[G.T.]," expressing instead to "the Division [case]worker in July 2017" that "she

could not even take care of herself much less take care of her child." The judge

stressed that "[c]urrently, her whereabouts are not even known and over the

course of the last two years, she has not been available to provide the solicitude,

nurture, and care needed by the child[,]" which "represents a harm in and of

itself." See In re Guardianship of D.M.H., 161 N.J. 365, 379 (1999) ("A parent's

withdrawal of . . . solicitude, nurture, and care for an extended period of time is

in itself a harm that endangers the health and development of the child.").

      Turning to prong two, the judge elaborated:

            [Defendant's] actions since the removal clearly
            demonstrate she is not in a position to overcome harm
            to the child. She has made no plan suggesting that she
            can provide a stable and protective home for the child,
            and she has made no demonstrable efforts to overcome
            the cause for removal . . . .

The judge also credited Dr. Dyer's testimony that if G.T. was "removed from the

resource family," with whom he had developed a "strong and healthy"

attachment, he "would suffer serious emotional harm and be at risk for many

emotional problems[,]" all of which "would have a negative impact and distort

[G.T.'s] development." Moreover, the judge noted that "[s]ubstantial additional

                                                                           A-4693-17T4
                                       14
time would be required" for defendant to be "assessed for her ability to parent

safely." In that time, G.T. "would further suffer from the lack of any permanent

placement" and "[a]ny further delays in permanency w[ould] simply add to the

harm to which the child has been exposed." See In re Guardianship of K.H.O.,

161 N.J. 337, 348-49 (1999) ("[U]nder [prong two], it may be shown that the

parent is unable to provide a safe and stable home for the child and that the delay

in securing permanency continues or adds to the child's harm.").

      Turning to prong three, the judge determined that "[a]lthough the efforts

did not prove successful in family reunification," he was satisfied that "the

Division proceeded expeditiously in evaluating [defendant]" and the "services

offered to the family were reasonable under the circumstances in attempting to

correct the underlying issues that led to the removal of the child." See N.J. Div.

of Child Prot. & Permanency v. N.C.M., 438 N.J. Super. 356, 368-69 (App. Div.

2014) ("The reasonableness of the Division's efforts 'is not measured by their

success[,]'" and "[e]ven if the Division's efforts are deficient, the best interests

of the child standard still controls whether termination is appropriate") (quoting

N.J. Div. of Youth & Family Servs. v. L.J.D., 428 N.J. Super. 451, 488 (App.

Div. 2012)). After detailing the services offered, the judge pointed out that the

Division's efforts "in providing appropriate services have been hampered


                                                                            A-4693-17T4
                                        15
throughout its involvement with this family by [defendant's] scattered and

inconsistent contact with the Division," coupled with her "lack of cooperation[,]

. . . extended periods of incarceration and disappearances."

      Specifically, the judge noted that defendant did "not avail[] herself of the

services the Division could have offered to her based upon the recommendations

and conclusions" in the psychological evaluation conducted "in April 2016,

shortly after [G.T.'s] removal." The judge also acknowledged:

            Although it is true that the Division did not pursue
            visitation when [defendant] was first incarcerated in
            Delaware, there were significant opportunities for
            [defendant] to pursue and participate in contact,
            communication, and visitation with the child after her
            release and the Division expressed its willingness to
            assist her in that regard. If returning to New Jersey for
            that visitation was problematic, she could have made an
            application to the court under the previous FN child
            services litigation for the child to be brought to her in
            Delaware. Instead, . . . she advised the Division she
            was in no position to care for the child and then she left
            for . . . Florida.

      Further, the judge was satisfied that the Division "explored alternatives to

termination of parental rights and . . . that there [were] no such alternatives."

According to the judge, "the Division utilized reasonable efforts" in exploring

potential placement options for G.T. provided by defendant. However, all four

individuals were ruled out for appropriate reasons.       Regarding defendant's


                                                                          A-4693-17T4
                                       16
siblings, the judge explained that the fact that "the Division was not able to find

any information on them despite having made a request [to C.T.] to provide that

information d[id] not undermine the efforts taken by the Division."

Additionally, the judge concluded that "kinship legal guardianship or any other

alternative to termination of parental rights [was] not an option here because

adoption [was] feasible and likely and clearly in the best interest of the child."

      Finally, as to prong four, the judge was satisfied that "[t]erminating the

parental rights of [defendant] . . . will not do more harm than good" as "there

[was] no realistic likelihood that [defendant] will be able to safely and

appropriately care for [G.T.] now or in the foreseeable future."         The judge

explained:

             [A]s evidenced by the record, [defendant] has not
             demonstrated the necessary stability and judgment
             necessary to care for her child. She has not participated
             in the necessary services to maintain contact with the
             child and remediate her situation. Her lifestyle choices
             have removed her from [G.T.'s] life for over two years,
             during which he has become bonded with [his resource]
             family and he clearly views [his resource parents] as the
             attachment figures in his life.

      Relying on Dr. Dyer's opinion, the judge concluded that separating G.T.

from his resource parents would place him "at risk of psychological harm even

if placed with a good caretaker, and if placed with a poor caretaker, that risk[]


                                                                           A-4693-17T4
                                       17
would be multiplied exponentially." The judge stated that because defendant

"has been unable to overcome the significant risks of harm to [G.T.,] and cannot

offer anything in the way of a stable and protective home," defendant "must be

viewed as a poor caretaker" who would therefore pose "a risk of serious and

enduring harm" to G.T. if he was removed from his resource home and returned

to her. See N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 108 (2008)

("The 'good' done to a child in such cases in which reunification is improbable

is permanent placement with a loving family," but "even in those situations, . . .

the Division must show 'that separating the child from his or her foster parents

would cause serious and enduring emotional or psychological harm'") (quoting

In re Guardianship of J.C., 129 N.J. 1, 19 (1992)).        The judge entered a

memorializing order, and this appeal followed.

      On appeal, defendant argues the judge erred in finding that "[she] caused

[G.T.] harm or will continue to harm [G.T.] in the future." Defendant also

contends that the judge erred in finding that the Division "offer[ed] [her]

appropriate services[;]" "properly assess[ed] [C.T.]" and made "even minimal

efforts to locate [defendant's] siblings" in order to "determine if they would be

able to serve as placements" for G.T.; and fulfilled its "obligations to help

[defendant] reunite with her son." We disagree.


                                                                          A-4693-17T4
                                       18
      "It is not our place to second-guess or substitute our judgment for that of

the family court, provided that the record contains substantial and credible

evidence to support the decision to terminate parental rights." N.J. Div. of

Youth and Family Servs. v. F.M., 211 N.J. 420, 448-49 (2012). Here, the judge

reviewed the evidence presented at trial, made detailed factual findings as to

each prong of N.J.S.A. 30:4C-15.1(a), and concluded that the Division met, by

clear and convincing evidence, all of the legal requirements for a judgment of

guardianship. Contrary to defendant's assertions, the judge's factual findings are

amply supported by the record, and his legal determinations are unassailable.

The judge's opinion tracks the statutory requirements of N.J.S.A. 30:4C-15.1(a)

and comports with applicable case law. See, e.g., F.M., 211 N.J. at 447-54; E.P.,
196 N.J. at 103-07; K.H.O., 161 N.J. at 347-63; D.M.H., 161 N.J. at 375-93;

N.J. Div. of Youth & Family Servs. v. A.W., 103 N.J. 591, 604-11 (1986). We

thus affirm substantially for the reasons Judge Gaus expressed in his

comprehensive and well-reasoned oral opinion.

      Affirmed.




                                                                          A-4693-17T4
                                       19